Name: Commission Regulation (EEC) No 569/92 of 5 March 1992 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 61 /22 Official Journal of the European Communities 6. 3 . 92 COMMISSION REGULATION (EEC) No 569/92 of 5 March 1992 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 498/92 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3696/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed 0, as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 498/92 P) ; Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 6 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66 . O OJ No L 162, 26. 6 . 1991 , p . 27.' 0 OJ No L 164, 24. 6 . 1985, p . 11 . (4) OJ No L 350, 19 . 12. 1991 , p. 22. O OJ No L 167, 25. 7. 1972, p . 9 . (6) OJ No L 201 , 31 . 7. 1990, p . 11 . O OJ No L 55, 29. 2. 1992, p . 53. (8) OJ No L 266, 28 . 9. 1983, p. 1 . 6. 3. 92 Official Journal of the European Communities No L 61 /23 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 3 4 5 6 1 . Gross aids (ECU) :  Spain 17,316 17,952 17,970 17,965  Portugal 26,396 27,032 27,050 27,045  Other Member States 17,316 17,952 17,970 17,965 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 40,76 42,26 42,30 42,29  Netherlands (Fl) 45,93 47,62 47,67 47,65  BLEU (Bfrs/Lfrs) 840,80 871,68 872,56 872,31  France (FF) 136,72 141,74 141,88 141,84  Denmark (Dkr) 155,50 161,21 161,37 161,32  Ireland ( £ Irl) 15,217 15,776 15,792 15,787  United Kingdom ( £) 13,487 14,000 14,010 14,006  Italy (Lit) 30 501 31 622 31 653 31 644  Greece (Dr) 4 103,47 4 256,40 4 217,15 4177,98  Spain (Pta) 2 658,79 2 753,44 2 756,88 2 755,52  Portugal (Esc) 5 588,26 5 718,61 5 722,32 5 715,34 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 3 4 5 6 1 . Gross aids (ECU) :  Spain 18,566 19,202 19,220 19,215  Portugal 27,646 28,282 28,300 28,295  Other Member States 18,566 19,202 19,220 19,215 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 43,71 45,20 45,25 45,24  Netherlands (Fl) 49,25 50,93 50,98 50,97  BLEU (Bfrs/Lfrs) 901,50 932,38 933,25 933,01  France (FF) 146,59 151,61 151,75 151,71  Denmark (Dkr) 166,72 172,43 172,59 172,55  Ireland ( £ Irl) 16,315 16,874 16,890 16,886  United Kingdom ( £) 14,481 14,995 15,004 15,000  Italy (Lit) 32 703 33 823 33 855 33 846  Greece (Dr) 4 418,62 4 571,55 4 532,30 4 493,13  Spain (Pta) 2 847,32 2 941,97 2 945,41 2 944,06  Portugal (Esc) 5 849,11 5 979,46 5 983,16 5 976,18 / No L 61 /24 Official Journal of the European Communities 6. 3. 92 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1st period 2nd period 3rd period 3 4 5 6 1 . Gross aids (ECU):  Spain 30,226 30,965 31,282 31,282  Portugal 36,956 37,695 38,012 38,012  Other Member States 18,526 19,265 19,582 19,582 I. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 43,61 45,35 46,10 46,10  Netherlands (Fl) 49,14 51,10 51,94 51,94  BLEU (Bfrs/Lfrs) 899,55 935,44 950,83 950,83  France (FF) 146,27 152,11 154,61 154,61  Denmark (Dkr) 166,36 173,00 175,84 175,84  Ireland ( £ Irl) 16,280 16,930 17,208 17,208  United Kingdom ( £) 14,404 15,000 15,253 15,253  Italy (Lit) 32 633 33 934 34 493 34 493  Greece (Dr) 4 367,11 4 544,73 4 580,24 4 537,23  Portugal (Esc) 7 798,34 7 949,85 8 014,35 8 008,04  Spain (Pta) 4 608,48 4 718,48 4 766,20 4 765,56 ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 1st period 2nd period 3rd period 3 4 5 6 DM 2,045580 2,044470 2,043420 2,042500 Fl 2,301620 2,300380 2,299150 2,298120 Bfrs/Lfrs 42,076200 42,046100 42,019700 41,990900 FF 6,956880 6,955240 6,953840 6,952900 Dkr 7,928290 7,925240 7,921920 7,920840 £Irl 0,766595 0,766523 0,766541 0,766704 I 0,709790 0,709833 0,709798 0,709694 Lit 1 535,00 1 537,37 1 539,41 1 541,20 Dr 236,04700 238,19200 240,77200 243,23900 Esc 175,91900 176,34200 176,88800 177,27000 Pta 128,44300 128,68000 128,90400 129,12200